Mr. John Selig, Director Division of Mental Health Services, DHS 4313 West Markham Little Rock, Arkansas 72205-4096
Dear Mr. Selig:
This official Attorney General opinion is issued in response to your request for approval, pursuant to the Interlocal Cooperation Act [A.C.A. § 25-20-101 et seq.], of four proposed interlocal agreements between the Department of Human Services, Division of Mental Health Services Research and Training Institute (DMHS) and other parties. These agreements are two-year renewals of agreements currently in place between the various parties. You have submitted copies of the agreements. They are between:
(1) DMHS and the University of Arkansas for Medical Sciences (UAMS);
  (2) DMHS and the University of Arkansas for Medical Sciences Center for Outcomes Research and Effectiveness (CORE); and
  (3) DMHS and the University of Arkansas for Medical Sciences Department of Psychiatry and Behavioral Sciences (DPBS);
  (4) DMHS and the University of Arkansas for Medical Sciences Department of Psychiatry and Behavioral Sciences Centers for Mental Healthcare Research (CMHR).
The Interlocal Cooperation Act requires that interlocal agreements for joint or cooperative action must specify the following items:
(1) The duration of the agreement;
(2) The purposes of the agreement;
  (3) The manner of financing the joint or cooperative undertaking and of establishing and maintaining a budget for it;
  (4) The methods of accomplishing termination of the agreement and for the disposal of property upon termination;
(5) Any other necessary and proper matters.
A.C.A. § 25-20-104(c).
In addition, if the interlocal agreement does not establish a separate legal entity to conduct the joint or cooperative undertaking, it must specify the following items:
  (1) The provision for an administrator or a joint board that will be responsible for administering the joint or cooperative undertaking;
  (2) The manner of acquiring, holding, and disposing of real and personal property used in the joint or cooperative undertaking.
A.C.A. § 25-20-104(d).
Because the agreements that you have submitted do not establish separate legal entities to conduct the joint or cooperative undertakings, they must specify all of the above-listed items.
I will address the proposed agreements separately.
The Agreement Between DMHS and UAMS
Under the terms of the agreement between DMHS and UAMS, the parties agree generally that DMHS will provide funding of some stipends of UAMS residents in psychiatry. They also agree to meet and further implement and refine the agreement.
The agreement further sets forth provisions explicitly addressing the purpose of the agreement, the duration of the agreement, the administrator of the agreement, the budget for the agreement and implementation thereof, the implementation and amendment of the agreement, the acquisition and disposal of property used pursuant to the agreement, and termination of the agreement.
Having analyzed the agreement between DMHS and UAMS under the requirements of the Interlocal Cooperation Act, I find that the agreement meets those requirements, and is therefore hereby approved in its current form.
The Agreement Between DMHS and CORE
Under the terms of the agreement between DMHS and CORE, the parties agree generally that they will cooperate with the implementation of existing and new research projects; that they will each fund a portion of the costs of the projects; and that they will provide one another with needed consultation.
The agreement further sets forth provisions explicitly addressing the purpose of the agreement, the duration of the agreement, the administrator of the agreement, the budget for the agreement and implementation thereof, the implementation and amendment of the agreement, the acquisition and disposal of property used pursuant to the agreement, and termination of the agreement.
Having analyzed the agreement between DMHS and CORE under the requirements of the Interlocal Cooperation Act, I find that the agreement meets those requirements, and is therefore hereby approved in its current form.
The Agreement Between DMHS and DPBS
Under the terms of the agreement between DMHS and DPBS, the parties agree generally that DMHS will provide rotations, facilities, and training for residents and students in psychiatry; that DMHS will fund certain stipends for residents; that DPBS will provide residents and consultation; and that the parties will otherwise cooperate in residency training programs.
The agreement further sets forth provisions explicitly addressing the purpose of the agreement, the duration of the agreement, the administrator of the agreement, the budget for the agreement and implementation thereof, the implementation and amendment of the agreement, the acquisition and disposal of property used pursuant to the agreement, and termination of the agreement.
Having analyzed the agreement between DMHS and DPBS under the requirements of the Interlocal Cooperation Act, I find that the agreement meets those requirements, and is therefore hereby approved in its current form.
The Agreement Between DMHS and CMHR
Under the terms of the agreement between DMHS and CMHR, the parties agree generally that they will cooperate with the implementation of existing and new research projects; that they will each fund a portion of the costs of the projects; and that they will provide one another with needed consultation.
The agreement further sets forth provisions explicitly addressing the purpose of the agreement, the duration of the agreement, the administrator of the agreement, the budget for the agreement and implementation thereof, the implementation and amendment of the agreement, the acquisition and disposal of property used pursuant to the agreement, and termination of the agreement.
Having analyzed the agreement between DMHS and CMHR under the requirements of the Interlocal Cooperation Act, I find that the agreement meets those requirements, and is therefore hereby approved in its current form.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Suzanne Antley.
Sincerely,
WINSTON BRYANT Attorney General
WB:SBA/cyh